Citation Nr: 0117988	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  98-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for internal derangement 
with degenerative changes of the right knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the veteran's claim for 
an increased rating in excess of 20 percent for his service-
connected right knee disability.  The veteran perfected a 
timely appeal of this determination.  In December 1999, the 
Board remanded this issue to the RO for further development; 
and the case is once again before the Board for appellate 
review.

In December 1999, the Board also remanded the issue of 
entitlement to service connection for a left knee disability 
as secondary to a right knee disability, which was resolved 
by a favorable decision by the RO, dated in October 2000.


FINDINGS OF FACT

The veteran's internal derangement of the right knee with 
degenerative changes is characterized by a surgical treatment 
for a chronic unstable anterior cruciate ligament of the 
right knee, and is currently manifested by slight laxity of 
the medial collateral ligament, degenerative arthritis 
established by X-ray findings, and a normal range of motion, 
with objective evidence of pain on movement of the right knee 
joint.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for chronic instability of the right knee, as a 
residual of internal derangement of the right knee, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).

2.  The criteria for a 10 percent evaluation for degenerative 
arthritis of the right knee, as additional disability 
resulting from internal derangement of the right knee, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.25(b), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 (2000); 62 
Fed. Reg. 63604, VAOPGCPREC 23-97 (1997); 63 Fed. Reg. 56704, 
VAOPGCPREC 9-98 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision, 
Statement of the Case, Supplemental Statement of Case, and 
Board remand issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information and medical evidence necessary to substantiate 
his claim.  The RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Indeed, it appears that all evidence identified by the 
veteran has been obtained and associated with the claims 
file.  Specifically, the RO has obtained numerous VA medical 
records and evaluation reports.  The veteran has been 
afforded several VA examinations, and copies of the 
examination reports have been associated with the claims 
folder.  Further, the veteran's service medical records were 
obtained and associated with the claims folder, and such 
records appear to be intact.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran in this case.  Therefore, further 
development and further expending of VA's resources is not 
warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C. § 5103A, 5107).

The veteran contends that an increased rating is warranted 
for his right knee disability.  Specifically, the veteran 
alleges that his right knee problems have continued, and 
increased in severity.

A review of the record reflects that service connection was 
granted at a 10 percent level for the veteran's right knee by 
a rating decision dated March 1976.  That decision was based 
on service medical records which showed that the veteran had 
suffered an injury in service requiring tendon repair, and 
upon the results of an examination which showed that the 
veteran walked with a slight limp, and suffered from 
instability.  A rating decision dated March 1981 increased 
the veteran's rating to a 20 percent evaluation.  A rating 
decision dated July 1983 decreased the veteran's rating back 
to a 10 percent evaluation.  A rating decision dated December 
1983 continued this evaluation.  An October 1984 decision 
continued the veteran at a 10 percent evaluation, but granted 
him a temporary total rating from July 9 1984, to September 1 
1984, to recover from surgery.  A December 1985 rating 
decision increased the veteran's rating to a 20 percent 
evaluation.  An October 1989 decision reduced the veteran to 
a 10 percent evaluation, however, a September 1990 rating 
restored the veteran's 20 percent evaluation.  Decisions 
dated September 1992, April 1993, and  March 1995 continued 
this evaluation.

In August 1997, the veteran applied for an increase in his 
service connected right knee disability.  Essentially, it is 
maintained that the evaluation currently assigned for the 
right knee is not adequate, given the current symptomatology.  
The recent evidence of record includes reports of VA 
outpatient treatment, and VA examinations.

In the instant case, the veteran's service medical records 
show that in March 1975, he injured his right knee when a 
person fell on him. At that time, he was diagnosed with 
instability of the medial collateral ligament (MCL).  The 
records reflect that he subsequently underwent surgery for 
repair of the MCL.  Following the veteran's separation from 
the military, the evidence of record shows that he has 
suffered from chronic right knee pain.  The Board further 
observes that the veteran has also suffered from right knee 
instability and locking.

An August 1997 hospital admission summary noted that the 
veteran reported numerous knee surgeries on both knees.  
Examination showed the veteran to have 5/5 strength in the 
upper and lower extremities, and he presented with a normal 
gait.

An October 1997 physical examination showed that the 
veteran's gait was heel-to-toe, and he could walk equally 
well both forward and backward, but he was unstable going 
backwards on his heels.  The veteran could not walk backwards 
because he was unsteady.  He could come forward on his toes. 
The veteran had difficulty sustaining walking on his toes 
with the right leg going either forward and backward, and he 
was unstable going back.  Examination of the veteran's right 
knee showed that hyperchondrosis was present over the lateral 
tibial and femoral condyle on the lateral side.  He had a 
positive anterior dorsi, but unstable medial, lateral, and 
collateral ligaments.  The lateral collateral ligament was 
stable.  There was a full range of motion to bending and 
extension, but there was a definite crepitus and pain over 
the medial tibial plateau and along the inferior medial edge 
of the femoral condyle with a clicking sensation.  Motion of 
the patella also caused the appellant pain, and there was 
definite subpatellar crepitus and angulation.  The diagnoses 
included the following: (1) right knee recurrent anterior 
cruciate ligament (ACL) disruption, (2) arthritic 
degeneration with internal arrangement of the right knee, (3) 
medial collateral ligament instability, and (4) probable 
recurrent medial meniscal damage and/or fraying.  An X-ray of 
the veteran's right knee was interpreted as showing medial 
joint space narrowing of mild degree.  Lateral joint space 
was unremarkable and there was no evidence of effusion.  The 
impression was of stable degenerative changes of the medial 
compartment of the right knee.

The veteran was seen in April 1998 for bilateral knee pain, 
right worse than left, which sometimes affected his 
ambulation.  The veteran had a full range of motion at the 
time.

The veteran was seen on an outpatient basis in June 1998 for 
increased pain in his right knee.  The veteran indicated that 
his pain medicine did not seem to be working anymore.  The 
veteran was prescribed a different pain medication.

The veteran was seen again in July 1998, at which time he 
indicated that his right knee had been increasingly painful 
over the past year, would give out, pop, and click, and would 
wake him up at night.  The veteran indicated that his knee 
was bad enough that he was now ready for surgery.  The 
veteran reported increased pain with sitting.  

Upon examination in July 1998, the veteran was found to have 
lower extremities with clonus, 1+ and symmetrical.  Romberg 
and Babinski were negative.  Motor strength was 5/5.  As to 
his gait, the veteran would hesitate with planting of the 
right foot, and his balance was slow.  He had crepitus 
bilaterally in the knees.  His right knee had moderate 
effusion.  He had pain in the lateral tibial joint line, and 
had patellar popping.  He had full range of motion, but pain 
with full flexion, and popping with flexion.  There was 
ligament laxity.  Lachmann's was positive, at 2-3+.  Pivot 
with guarding was at 2+.  The veteran had two healed scars on 
the medial aspect of the knee.  He had pain with rotation and 
manipulation of the knee.  The right knee had mild medial 
tibial joint line tenderness.  The veteran was diagnosed with 
an ACL tear of the right knee, and degenerative arthritis, 
and was scheduled for surgery.  X-rays taken in July noted 
the orthopedic staple within the proximal metadiaphysis of 
the tibia, with a stable presentation.  Moderate medial joint 
space narrowing was noted to persist.  As osteophyte off the 
proximal medial condylar region was noted, as well as 
osteophyte formation off the superior and medial aspects of 
the patella, to a mild degree.  There was no evidence of 
effusion or an acute bony injury.

The veteran was seen in September 1998, just prior to his 
surgery.  At that time he was noted to have right knee mild 
effusion, with multiple healed scars medially.  He had a full 
range of motion, with negative McMurray's, and mild medial 
joint line greater than lateral joint line tenderness, with a 
questionable palpable staple medially with tenderness.  The 
ligaments were with 1+ medial laxity with good end point, 
positive for Lachmann's, and positive for pivot shift.  The 
review of previous X-rays noted a staple medial/posteromedial 
proximal to the tibia.  The examiner's impression was of 
chronic insufficiency of the right knee with retained staple, 
status post multiple arthrotomies without attempted 
reconstruction to date.  The veteran continued to be 
scheduled for surgery.

As stated above, in September 1998, the veteran underwent a 
right knee arthroscopy with joint debridement and partial 
lateral meniscectomy.  The inpatient treatment records from 
the Fort Harrison VAMC show that prior to surgery, the 
veteran was diagnosed with a chronic unstable ACL tear of the 
right knee.  The records reflect that the veteran's post-
operative diagnoses were the same as above, with chronic 
bucket handle tear at the lateral meniscus and early 
degenerative joint disease.  

The outpatient treatment records from the Fort Harrison VAMC 
also reflect that the  veteran was treated post operatively 
several times in September and October 1998.  The patient was 
started on physical therapy exercises shortly after his 
surgery.   

In early October, two weeks after surgery, the veteran was 
found to have mild serous drainage on his dressings, his 
brace was fitting well, his wounds were mildly red on the 
lateral side, the anterior incision was clean, stapes red, 
small dehiscence on anteromedial incision, with site of 
serous drainage, no purulence seen, good quadriceps tone, 
range of motion of the right knee was extension of 5 to 
flexion of 80, without pushing.  The veteran fairly tolerated 
his staple removal, and his wound was cleaned.

The veteran was seen again the next week for a follow up of 
treatment of his surgery wound.

The veteran was seen again in later October 1998.  At that 
time, the physical examination showed that range of motion 
for the right knee was to 10 degrees for extension, and 
flexion was to 90 degrees, better with passive assistance.  
The knee was stable with no effusion and no cellulitis.  The 
appellant was directed to wean off his crutches when walking 
"normal", and to also wean off his knee brace for the next 
two to three weeks.  (The Board notes that, as a result of 
this surgery, the veteran was granted a temporary total 
rating from September 1998, to November 1998).

The veteran was again seen in late October 1998.  The report 
of that treatment indicated that the veteran reported he was 
doing well and attending physical therapy twice a week.  
Examination found no swelling or effusion.  The veteran's 
range of motion was from an extension of 3 degrees to a 
flexion of 115 degrees.  The knee was stable, with negative 
Lachmann's.  His wound was clean, with good granulation, no 
drainage, healing secondarily without problems, and no 
inflammation.  The veteran was instructed to wean his 
crutches at that time, and his brace in 1-2 weeks.

The veteran was seen again on an outpatient basis in July 
1999.  The veteran at that time was found to be doing very 
well, was doing his own physical therapy, was off crutches, 
and was using his brace only for more active things.  Upon 
physical examination, the veteran was found to be healed 
except for a small scab.  The veteran had no swelling or 
effusion, a full range of motion, excellent ligaments, 
negative Lachmann's, and mild atrophy.  The examiner's 
impression was of an excellent result, but that the veteran 
should be given an ACL brace.

The report of a VA examination dated June 2000 indicates that 
veteran reported that he had an MCL tear in his right knee in 
service in 1973, and subsequently had several operations on 
that knee, including a stapling of the MCL, an arthroscopy 
and medial meniscectomy, and an ACL reconstruction.

Upon examination in June 2000, the veteran was found to have 
straight leg raising test negative on the right and left 
side.  There was no atrophy of the thigh or calf.  There were 
multiple scars about the anterior right knee.  Extension of 
both knees was 0 degrees, with flexion of 130 degrees 
bilaterally.  There was mild subpatellar crepitation of the 
right knee.  The MCL and ACL examinations were normal on both 
knees, and there was no effusion of either knee.  McMurray 
test was negative bilaterally.  Circumference of the thigh 
and calf was equal on both sides, which the examiner noted 
was surprising considering the three operations on the right 
knee.  The examiner did note that the veteran had been 
actively involved with physical therapy and muscle 
strengthening on his right side.   The examiner noted that X-
rays taken showed a 50 percent narrowing of the medial 
compartment of the right knee with peripheral sclerosis 
secondary to degenerative arthritis of the right knee.

The examiner offered a diagnosis of moderately severe 
degenerative arthritis of the right knee, secondary to his 
active duty injury of 1973.

The veteran was seen for a further VA examination in August 
2000.  The report of that examination indicated the past 
medical history of the veteran.  The veteran complained at 
that time of medial joint line pain and subpatellar pain over 
the right knee. 

Upon examination in August 2000, the veteran was found to 
have range of motion of both knees from 0 degrees of 
extension to 145 degrees of flexion.  The right thigh 
measured one half inch smaller than the left thigh.  There 
was no effusion noted.  The veteran had moderate crepitation 
of the right subpatellar area with range of motion.  There 
was slight laxity of the right MCL.  The ACL was tight and 
intact in both knees.  There was no erythema or tenderness in 
either knee.  There were multiple scars about the anterior 
right knee.  The examiner noted the findings of the June 2000 
X-rays, discussed in detail above.  The examiner felt that 
the veteran's quadriceps and hamstring strength in both knees 
was normal and equal.  Due to pain, the veteran was not able 
to do strenuous repetitive testing to evaluate fatigability, 
however, he stated that his legs would get tired if he tried 
to walk much.  The examiner opined that this was not true 
muscular fatigue, but pain in his knees.  The veteran was 
unable to squat even to 20 degrees because of subpatellar 
pain bilaterally and medial compartment pain in the right 
knee.  The examiner noted that this was totally due to pain, 
and not due to fatigability, weakness, or incoordination.

The examiner noted that the veteran's range of motion was 0 
degrees of extension to 145 degrees of flexion, which is a 
normal range of motion, and he noted that the veteran 
demonstrated no additional loss of range of motion.  The 
examiner indicated that his June 2000 examination measured 
the veteran's flexion at 130 degrees, such that the veteran 
was now showing a 15 degree improvement over that 
examination.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000). Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The veteran's internal derangement with degenerative changes 
of the right knee is currently rated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5257.  
(A hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  See, 
38 C.F.R. § 4.27 (2000)).  Under diagnostic code 5257, other 
impairment of the knee, including recurrent subluxation or 
lateral instability, is rated as slight, moderate, or severe.  
A 10 percent evaluation is warranted for slight impairment.  
A 20 percent evaluation is warranted for moderate impairment.  
A 30 percent evaluation is warranted for severe impairment.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000), for degenerative arthritis.  
Under this diagnostic code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  In 
accordance with applicable regulation, the knee is considered 
to be a major joint.  38 C.F.R. § 4.45 (2000).

Pursuant to 38 C.F.R. § 4.71, Plate II, normal knee extension 
and flexion ranges from 0 to 140 degrees, respectively.

Limitation of motion of either knee is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Under DC 5260, a 
noncompensable evaluation is provided limitation of flexion 
of the leg to 60 degrees.  A 10 percent evaluation is 
provided for limitation of flexion of the leg to 45 degrees; 
a 20 percent evaluation is provided for limitation of flexion 
of the leg to 30 degrees; and a 30 percent evaluation is 
provided for limitation of flexion of the left to 15 degrees.  
Under DC 5261, a noncompensation evaluation is provided for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is provided for extension of the leg limited to 10 
degrees; a 20 percent evaluation is provided for extension of 
the leg limited to 15 degrees; and a 30 percent evaluation is 
provided for extension of the leg limited to 20 degrees.  

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims ("the Court") expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and; as such, the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating this claim, because it involves a 
rating under the diagnostic codes governing limitation of 
motion of the right knee.  However, in that regard, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Finally, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  VAOPGCPREC 23-97, slip op. at 2-3 
(concluding that the evaluation of knee dysfunction under 
both diagnostic codes 5257 and 5003 does not constitute 
impermissible pyramiding under 38 C.F.R. § 4.14, citing 
Estaban v. Brown, 6 Vet. App. 259, 261-62 (1994)).  In 
determining whether additional disability is shown, for the 
purpose of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those diagnostic codes.  Otherwise, "there is no 
additional disability for which a rating may be assigned."  
VAOPGCPREC 23-97, slip op. at 3; see also VAOPGCPREC 9-98.  
The Board is bound by this regulatory construction of 
38 C.F.R. § 4.71a, which authorizes multiple ratings under 
diagnostic codes 5003 and 5257.  38 U.S.C.A. § 7104(c) (West 
1991).

Taking into account all the evidence, the Board finds that 
the veteran's right knee is
properly rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  Specifically, the 
report of the veteran's August 2000 VA examination found the 
veteran to have only slight laxity of his right MCL, and a 
tight and intact ACL.  The veteran's knee was specifically 
found to be stable in outpatient treatment records dating 
from October 1998.  The veteran was found to have ligament 
laxity in July 1998, prior to his surgery.  As well, in 
October 1997, the veteran was found to have unstable 
ligaments.  Considering all the evidence, the Board finds 
that the veteran's level of impairment associated with the 
right knee instability does not rise to a severe level such 
that a higher rating would be warranted under Diagnostic Code 
5257.

Further, the Board finds that the veteran would not be 
entitled to a rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261, for limitation of knee motion.  In this 
regard, the veteran would have to have a limitation of right 
leg flexion to 60 degrees, or an extension of the right leg 
limited to 5 degrees, to warrant even a noncompensable 
evaluation.  In the reports of the veteran's most recent 
examinations, dated June 2000 and August 2000, the veteran 
was found to have a range of knee motion from 0 to 130 
degrees bilaterally, and from 0 to 145 degrees bilaterally, 
respectively.  The August 2000 report, in particular, 
specifically indicated that the veteran had a full range of 
motion.  The veteran was also found to have full range of 
motion in his July 1999 outpatient treatment report, July 
1988 outpatient treatment report, and the report of his 
October 1997 examination.  It is true that the veteran did 
have a more severe limitation of right knee motion in the 
month subsequent to his September 1998 surgery.  
Specifically, the veteran was found to have ranges of motion 
in October of extension from 5 degrees to flexion of 80 
degrees, and an extension from 10 degrees to flexion of 90 
degrees.  However, the Board observes that the veteran's 
increase in disability during that time is reflected by the 
temporary total disability rating that the veteran was 
receiving.  By late October, the veteran's range of right 
knee motion was from an extension of 3 degrees to a flexion 
of 115 degrees, a range that would not even be entitled to a 
zero percent evaluation under the relevant codes.

However, in accordance with VAOPGCPREC 23-97, which indicates 
that a veteran who has both service-connected arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257, 
may be rated separately.  In this regard, the Board notes 
that the clinical evidence of record indicates that the 
veteran has degenerative arthritis of the right knee, as 
established by the report of X-ray examination dated in June 
2000.  As reflected in the report of VA examination dated in 
August 2000, the examiner described the veteran's range of 
right knee motion as normal, noting a measured 15 degree 
improvement since his last examination in June 2000.  
Nonetheless, the August 2000 examination report shows that 
pain was objectively demonstrated in the subpatellar and 
medial compartment of the right knee on squatting, and the 
examiner commented that the veteran was unable to do 
strenuous repetitive knee testing due to such pain.  As such, 
the record supports a finding of satisfactory evidence of 
pain on movement and use of the right knee joint.  Consistent 
with this finding, and in accordance with the governing legal 
criteria, the Board finds that the painful movement of the 
right knee joint is deemed limitation of motion and warrants 
a 10 percent rating under Diagnostic Code 5003, even if there 
is no actual limitation of right knee motion.  See Hicks v. 
Brown, 8 Vet. App. 417, 420 (1995) (citing Litchtenfel v. 
Derwinski, 1 Vet. App. 484, 488 (1991)); VAOPGCPREC 9-98, 
slip op. at 6.  Thus, the Board determines that the veteran 
is entitled to a separate 10 percent evaluation under 
Diagnostic Code 5003, for degenerative arthritis of the right 
knee.  VAOPGCPREC 23-97.

	
ORDER

An increased evaluation in excess of 20 percent for chronic 
instability of the right knee, as a residual of internal 
derangement of the right knee, is denied.

A 10 percent evaluation for degenerative arthritis of the 
right knee, as additional disability resulting from internal 
derangement of the right knee, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

